Citation Nr: 1739458	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-44 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for right hip osteoarthritis.

2.  Entitlement to service connection for left hip osteoarthritis.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a left Achilles tendon disorder.


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1975 to September 1981. 
This case initially came before the Board of Veterans' Appeals (Board) on appeal from October 2008 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In April 2013 the Board denied the issue of entitlement to nonservice-connected pension benefits for the years 2009 and 2010 and remanded the remaining issues for additional development.  In September 2016, the case was remanded again for additional development and it has been returned to the Board for further appellate review.

As noted in the April 2013 Board remand, relevant official service department records have been obtained and associated with the record since the October 2008 VA rating decision so the claims on appeal will be adjudicated on a de novo basis rather than on the basis of whether new and material evidence has been received.  See 38 C.F.R. § 3.156(c) (2016).


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the Veteran does not have a bilateral hip disability, including osteoarthritis, that manifested in service or within one year of separation, or due to any incident of his active duty service.

2.  The preponderance of the evidence reflects that the Veteran does not have a low back disorder, including arthritis, that manifested in service or within one year of separation, or due to any incident of his active duty service.

3.  The Veteran does not have a confirmed diagnosis of a left Achilles tendon disorder at any time during the appeal period or in close proximity thereto.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right hip osteoarthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1153, 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for left hip osteoarthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1153, 5102, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

3.  The criteria for entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1153, 5102, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

4.  The criteria for entitlement to service connection for a left Achilles tendon disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153, 5102, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  VA's duty to notify was satisfied by February 2008 and December 2009 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and offering him a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  A VA examination or medical opinion is not in order in this case, as there is no competent medical or lay evidence that indicates any of the claimed disabilities may be related to service.  38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There was also substantial compliance with the April 2013 and September 2016 remand directives.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as arthritis and degenerative joint disease (DJD), when manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Bilateral Hip Osteoarthritis and Low Back Disorder

Review of the evidentiary record shows the Veteran has current diagnoses of bilateral hip and low back disorders during the appeal period.  As noted in the record, the Veteran was diagnosed with osteoarthritis of both hips in a May 2008 VA treatment record and with lumbar spondylosis in a June 2008 VA treatment record.  As a result, the Board finds the element of a current disability has been met in this case.

Next, neither the Veteran nor review of the available service treatment records indicate an occurrence or diagnosis of a hip or low back disorder during active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d).  Review of the Veteran's service treatment records show that evaluation at the time of entrance and separation did not reveal any lower extremity or spine abnormality.  On his enlistment examination report dated in January 1975 and his discharge examination report dated in July 1981, his lower extremity and spine evaluations were recorded as normal.  Review of service treatment records therein are silent for, nor does the Veteran assert, any complaints or treatment for either hip or low back during his period of active service.  In fact, the Veteran noted in SSA records that his hip pain started in June 2005 and that his low back pain started in 2003.

As a result, the Board finds the element of an in-service occurrence has not been met, and service connection for bilateral hip osteoarthritis and a low back disorder is not warranted on a direct basis in this case.

The Board has considered the Veteran's reported history of symptomatology related to his hips and low back throughout the appeal period.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through one's senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds, however, that his statements in this case do not rise to a level of competency to offer an opinion as to the etiology of his diagnosed bilateral hip osteoarthritis and lumbar spondylosis.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Determining the etiology of the Veteran's hip and back disabilities requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  Based on the evidence of record, there is no probative and competent evidence that demonstrates these current disorders were demonstrated in or related to an event or injury during his period of active service.  As a result, service connection for bilateral hip osteoarthritis and a low back disorder is not warranted on a direct basis in this case.

Next, review of the record documents initial onset of bilateral hip and low back symptomatology in VA treatment records.  In May 2004, the Veteran reported pain in the hips and lower back with onset approximately one year prior and was assessed with low back pain secondary to overuse/strain.

A September 2005 record noted the Veteran had no history of significant trauma and x-ray results revealed advanced degenerative arthritis of both hips.  A November 2005 MRI report of the hips revealed, in part, relatively marked degenerative changes bilaterally with joint space narrowing.  Thereafter, pursuant to a claim for VA nonservice-connected pension benefits, a February 2006 VA examiner concluded "the [V]eteran has DJD [of] both hip joints . . .[and] [t]he [V]eteran denie[d] any traumatic arthroplasty since he has never had any trauma or any accident."

Based on a review of the pertinent evidence of record, as discussed above, the Board finds that symptoms of arthritis of the hips have not been continuous since separation from service, did not manifest to a compensable degree within one year of separation from service, and were not noted to be chronic during service.  In fact, onset for the Veteran's current bilateral hip osteoarthritis was multiple years after separation from service in 1981.  As a result, service connection for bilateral hip osteoarthritis is not warranted under the presumptions for chronic diseases in this case.

Lastly, the Board acknowledges that while an August 2004 VA treatment record notes the Veteran's list active problems included DJD unspecified site, an August 2005 MRI report of the lumbar spine revealed, in part, mild degenerative narrowing, L5-S1.  A most recent November 2014 MRI report of the lumbar spine revealed no significant change.

Based on a review of the pertinent evidence of record, the Board finds that, to the extent the Veteran has any current symptoms of arthritis of the lumbar spine during the appeal period, such manifestations have not been continuous since separation from service, did not manifest to a compensable degree within one year of separation from service, and were not noted to be chronic during service.  In fact, onset for the Veteran's MRI findings of mild degenerative narrowing of the lumbar spine was multiple years after separation from service in 1981.  As a result, service connection for a low back disorder is not warranted under the presumptions for chronic diseases in this case.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against these claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Left Achilles Tendon Disorder

In a February 2008 statement, the Veteran reported he tore his Achilles tendon and received surgery at a hospital in California in approximately 1985 to 1986, after his separation from service in 1981.

Review of VA treatment records, private treatment records, and SSA records are silent for any diagnosis of a left Achilles tendon disorder during the appeal period or in close proximity thereto.  In fact, an April 2014 VA treatment record notes the his surgical history includes an Achilles tendon surgery in 1985 and a May 2014 VA treatment record notes his prior hospitalizations/surgery/procedures include a left Achilles tendon rupture repair.  Moreover, the evidentiary record prior to the appeal period is also silent for any diagnosis of a left Achilles tendon disorder or residuals from the 1985 surgical treatment.

Review of the evidentiary record shows that there is no competent or probative evidence showing that the Veteran currently has a left Achilles tendon disorder.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held that "[i]n the absence of proof of a present disability[,] there can be no valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service connected).

The Board has considered the Veteran's reported history of symptomatology related to his claimed left Achilles tendon disorder throughout the appeal period.  See Layno, 6 Vet. App. at 470.  In this case, however, his statements do not rise to a level of competency to offer an opinion as to the existence of a current diagnosis of a left Achilles tendon disorder during the appeal period or in close proximity thereto.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Determining the existence of the Veteran's claimed musculoskeletal disorder requires medical inquiry into biological processes, pathology, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have training, expertise, or skills needed to make such a determination.  As a result, the probative value of his lay assertions is low.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for right hip osteoarthritis is denied.

Service connection for left hip osteoarthritis is denied.

Service connection for a low back disorder is denied.

Service connection for a left Achilles tendon disorder is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


